DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-5, 8-11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haba (U.S. Patent Application Publication No. 2017/0250161) (different elements/figures are being cited in the rejections of independent claim for meeting the limitations of different groups of dependent claims).
Regarding to claim 2, Haba teaches an apparatus comprising:
a substrate (Fig. 5B-D, element 502); and
a die stack disposed on the substrate, the die stack comprising:
a plurality of directly bonded dies (Fig. 5B-D, the bottom two 106 dies below die 302);
a top die on the plurality of directly bonded dies (Fig. 5B, element 402, or Fig. 5C-D, element 304); and
a non-die layer disposed between the top die and the plurality of directly bonded dies (Fig. 5B, element 304, or Fig. 5C, element 302; [0029], lines 1-3; or Fig. 5D, element 304).
Regarding to claim 3, Haba teaches the top die has first physical dimensions and wherein at least one die of the plurality of directly bonded dies has second physical dimensions different than the first physical dimensions (Fig. 5C).
Regarding to claim 4, Haba teaches the non-die layer comprises one of a molding material, an underfill material, and an electrical interconnect (Fig. 5D, element 504).
Regarding to claim 5, Haba teaches the non-die layer comprises at least one compliant layer (Fig. 5B, element 304).
Regarding to claim 7, Haba teaches the top die is a top-most die of the die stack (Fig. 5B, element 402, or Fig. D, element 304).
Regarding to claim 8, Haba teaches one or more dies above the top die (Fig. 5C, element 402).
Regarding to claim 9, Haba teaches the top die comprises a dummy die (Fig. 5B, layer 402 is a carrier).
Regarding to claim 10, Haba teaches the top die has a greater vertical thickness than at least one die of the plurality of directly bonded dies (Fig. 5B).
Regarding to claim 11, Haba teaches the top die has at least one horizontal dimension greater than a corresponding horizontal dimension of at least one die of the plurality of directly bonded dies (Fig. 5B, the top die 402 has at least one horizontal dimension greater than a corresponding horizontal dimension of directly bonded die 304).
Regarding to claim 16, Haba teaches the plurality of directly bonded dies comprises a plurality of directly hybrid bonded integrated device dies ([0022], lines 1-4).
Claims 2-5, 7, 10-13, 16, 35-36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent No. 9,343,433).
Regarding to claim 2, Lee teaches an apparatus comprising:
a substrate (Fig. 14, element 12); and
a die stack disposed on the substrate, the die stack comprising:
a plurality of directly bonded dies (Fig. 14, elements 202/302/402);
a top die on the plurality of directly bonded dies (Fig. 14, element 102); and
a non-die layer disposed between the top die and the plurality of directly bonded dies (Fig. 14, the underfill layer below die 102).
Regarding to claim 3, Lee teaches the top die has first physical dimensions and wherein at least one die of the plurality of directly bonded dies has second physical dimensions different than the first physical dimensions (Fig. 14, die 102 is larger).
Regarding to claim 4, Lee teaches the non-die layer comprises one of a molding material, an underfill material, and an electrical interconnect (Fig. 14).
Regarding to claim 5, Lee teaches the non-die layer comprises at least one compliant layer (Fig 14, the thickness of the inderfill layer is compliant with the distance between 102 and 202).
Regarding to claim 7, Lee teaches the top die is a top-most die of the die stack (Fig. 14).
Regarding to claim 10, Lee teaches the top die has a greater vertical thickness than at least one die of the plurality of directly bonded dies (Fig. 14).
Regarding to claim 11, Lee teaches the top die has at least one horizontal dimension greater than a corresponding horizontal dimension of at least one die of the plurality of directly bonded dies (Fig. 14).
Regarding to claim 12, Lee teaches a lateral die support abutting the periphery of one or more of the plurality of directly bonded dies (Fig. 14, element 50).
Regarding to claim 13, Lee teaches the lateral die support comprises a solid material that stabilizes the die stack (Fig. 14).
Regarding to claim 16, Lee teaches the plurality of directly bonded dies comprises a plurality of directly hybrid bonded integrated device dies (Fig. 14).
Regarding to claim 35, Lee teaches a method comprising (the method steps are not to claimed to impart in a specific order):
forming a directly bonded die stack by directly bonding at least a first integrated device die and at least a second integrated device die (Fig. 14, dies 402/302);
attaching the directly bonded die stack to a substrate (Fig. 14, substrate 12), the substrate having a footprint larger than at least one of the first and second integrated device dies (Fig. 14);
providing a top die over the directly bonded die stack, the top die having a footprint larger than at least one of the first and second integrated device dies (Fig. 14, dies 102); and
providing a non-die layer between the top die and the directly bonded die stack (Fig. 14, the underfill layer below die 102).
Regarding to claim 36, Lee teaches applying an encapsulant to abut at least a portion of the periphery of the first integrated device die or the second integrated device die (Fig. 14, element 50).
Regarding to claim 39, Lee teaches providing the non-die layer comprises bonding a compliant layer between the top die and the directly bonded die stack (Fig 14, the thickness of the underfill layer is compliant with the distance between 102 and 202).
Claims 2, 4, 7, 12-20 and 22-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (U.S. Patent No. 9,570,421).
Regarding to claim 2, Wu teaches an apparatus comprising:
a substrate (Fig. 8, element 100”); and
a die stack disposed on the substrate, the die stack comprising:
a plurality of directly bonded dies (Fig. 8, elements A”/B”/C”);
a top die on the plurality of directly bonded dies (Fig. 8, element D”); and
a non-die layer disposed between the top die and the plurality of directly bonded dies (Fig. 8, element 210, portion between 2 dies).
Regarding to claim 4, Wu teaches the non-die layer comprises one of a molding material, an underfill material, and an electrical interconnect (Fig. 8, mold/underfill).
Regarding to claim 7, Wu teaches the top die is a top-most die of the die stack (Fig. 8).
Regarding to claim 12, Wu teaches a lateral die support abutting the periphery of one or more of the plurality of directly bonded dies (Fig. 8, element 210, the side portions).
Regarding to claim 13, Wu teaches the lateral die support comprises a solid material that stabilizes the die stack (Fig. 8).
Regarding to claim 14, Wu teaches the solid material comprises underfill (Fig. 8, the solid material 210 comprises underfill).
Regarding to claim 15, Wu teaches the solid material comprises molding material (Fig. 8, the solid material 210 comprises molding material).
Regarding to claim 16, Wu teaches the plurality of directly bonded dies comprises a plurality of directly hybrid bonded integrated device dies (Fig. 8).
Regarding to claim 17, Wu teaches an apparatus comprising:
a carrier (Fig. 7A, element 100” or element C”, or Fig. 4, element 100’); and
a die having a bonding surface prepared for direct bonding, the bonding surface having a central region in contact with and directly bonded to the carrier and a peripheral region not in contact with and spaced apart from the carrier (Fig. 7A, die A” having a bonding surface prepared for direct bonding, the bonding surface having a central region in contact with and directly bonded to the carrier 100” and a peripheral region not in contact with and spaced apart from the carrier 100”, or , die D” having a bonding surface prepared for direct bonding, the bonding surface having a central region in contact with and directly bonded to the carrier C” and a peripheral region not in contact with and spaced apart from the carrier C”, or Fig. 4, die A’ having a bonding surface prepared for direct bonding, the bonding surface having a central region in contact with and directly bonded to the carrier 100’ and a peripheral region not in contact with and spaced apart from the carrier 100’ ).
Regarding to claim 18, Wu teaches the carrier comprises a substrate, the die comprising a bottom die of a die stack including a plurality of directly bonded dies (Fig. 7A, the carrier 100” comprises a substrate, the die comprising a bottom die A” of a die stack including a plurality of directly bonded dies).
Regarding to claim 19, Wu teaches the carrier comprises a second die of a die stack including a plurality of directly bonded dies (Fig. 7A, the carrier C” comprises a second die of a die stack including a plurality of directly bonded dies).
Regarding to claim 20, Wu teaches the die comprises a top die of the die stack (the die D” comprises a top die of the die stack).
Regarding to claim 22, Wu inherently discloses the peripheral region comprises a rounded comer of the die (because dicing process inherently forms a round corner).
Regarding to claim 23, Wu teaches an encapsulant surrounding at least a portion of the die (Fig. 8).
Regarding to claim 24, Wu teaches the encapsulant comprises an underfill or molding material (column 8, lines 3-6, underfill material).
Regarding to claim 25, Wu teaches the encapsulant covers substantially an entirety of a side surf ace of the die (Fig. 8, the encapsulant 210 covers substantially an entirety of a side surface of the die A”).
Regarding to claim 26, Wu teaches the peripheral region comprises a chamfered corner of the die (Fig. 4).
Regarding to claim 27, Wu teaches the peripheral region comprises an angled transition from the central region to a side edge of the die, wherein the angle is less than 90 degrees (Fig. 4).
Claims 28-30, 33-36, and 38-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Patent No. 10,510,629).
Regarding to claim 28, Chen teaches an apparatus comprising:
a substrate (Fig. 8C, element 115);
a die stack on the substrate, the die stack comprising a plurality of dies (dies 113, dies 203, dies 105) including:
a first integrated device die comprising a first integrated circuit (Fig. 8C, element 113);
a second integrated device die comprising a second integrated circuit, the first integrated device die directly hybrid bonded to the second integrated device die (Fig. 8C, element 105); and
a dummy die (Fig. 8C, element 203; column 13, lines 18-20); and
a lateral die support disposed along at least a portion of a sidewall of the die stack (Fig. 8C, element 117; column 13, lines 51-52).
Regarding to claim 29, Chen teaches the dummy die comprises a top die of the die stack (Fig. 8C, 2034 is a top die).
 Regarding to claim 30, Chen teaches the top die is directly bonded to an underlying die of the die stack (Fig. 8C, the top die 2034 is directly bonded to an underlying die 2033 of the die stack).
Regarding to claim 33, Chen teaches the lateral die support comprises an encapsulant (column 14, line 35).
Regarding to claim 34, Chen teaches the encapsulant comprises a molding compound or underfill (Fig. 8C, molding compound).
Regarding to claim 35, Chen teaches a method comprising (the method steps are not to claimed to impart in a specific order):
forming a directly bonded die stack by directly bonding at least a first integrated device die and at least a second integrated device die (Fig. 8C, dies 113);
attaching the directly bonded die stack to a substrate (Fig. 8C, substrate 115), the substrate having a footprint larger than at least one of the first and second integrated device dies (Fig. 8C);
providing a top die over the directly bonded die stack, the top die having a footprint larger than at least one of the first and second integrated device dies (Fig. 8C, dies 105); and
providing a non-die layer between the top die and the directly bonded die stack (Fig. 8C, layer 609).
Regarding to claim 36, Chen teaches applying an encapsulant to abut at least a portion of the periphery of the first integrated device die or the second integrated device die (Fig. 8C, element 117; column 13, lines 51-52).
Regarding to claim 38, Chen teaches the top die is thicker than at least one of the first and second integrated device dies (Fig. 8C).
Regarding to claim 39, Chen teaches providing the non-die layer comprises bonding a compliant layer between the top die and the directly bonded die stack (Fig 14, the thickness of layer 609 is compliant with the distance between 1134 and 105).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haba (U.S. Patent Application Publication No. 2017/0250161) as applied to claims 1 and 5 above.
Regarding to claim 29, Habais silent as to the Young's modulus of the compliant layer, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the at least one compliant layer has a Young's modulus of less than 4 GPa in order to reduce stress, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Patent No. 9,570,421), as applied to claim 17 above, in view of Haba (U.S. Patent Application Publication No. 2017/0250161).
Regarding to claim 21, Wu does not explicitly disclose the top die comprises a dummy die. Haba teaches the top die comprises a dummy die (Fig. 4, element 306, [0039], line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu in view of Haba to comprise a dummy die in the top die in order to compensate for a thermal stress, thus to increase reliability.
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent No. 10,510,629), as applied to claim 28 above, in view of Haba (U.S. Patent Application Publication No. 2017/0250161).
Regarding to claim 31, Chen does not explicitly disclose the dummy die has a greater vertical thickness than an underlying die on which the dummy die is mounted. Haba teaches the dummy die has a greater vertical thickness than an underlying die on which the dummy die is mounted (Fig. 6, dummy die 402 has a greater vertical thickness than an underlying die on which the dummy die is mounted). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Haba to configure the dummy die having a greater vertical thickness than an underlying die on which the dummy die is mounted in order to increase stability, thus to increase reliability.
Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent No. 10,510,629), as applied to claim 28 above, in view of Lee et al. (U.S. Patent No. 9,343,433).
Regarding to claim 32, Chen does not explicitly disclose the dummy die has at least one horizontal dimension greater than a corresponding horizontal dimension of an underlying die on which the dummy die is mounted. Lee teaches the top die has at least one horizontal dimension greater than a corresponding horizontal dimension of an underlying die on which the top die is mounted (Fig. 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Lee to configure the dummy die having at least one horizontal dimension greater than a corresponding horizontal dimension of an underlying die on which the dummy die is mounted in order to increase stability, thus to increase reliability.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent No. 10,510,629), as applied to claim 35 above, in view of Haba (U.S. Patent Application Publication No. 2017/0250161).
Regarding to claim 37, Chen does not explicitly disclose the top die comprises a dummy die. Haba teaches the top die comprises a dummy die (Fig. 4, element 306, [0039], line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen in view of Haba to comprise a dummy die in the top die in order to compensate stress, thus to increase reliability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828